Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 1 of 79




                                                                 DA00577
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 2 of 79




                                                                 DA00578
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 3 of 79




                                                                 DA00579
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 4 of 79




                                                                 DA00580
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 5 of 79




                                                                 DA00581
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 6 of 79




                                                                 DA00582
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 7 of 79




                                                                 DA00583
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 8 of 79




                                                                 DA00584
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 9 of 79




                                                                 DA00585
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 10 of 79




                                                                  DA00586
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 11 of 79




                                                                  DA00587
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 12 of 79




                                                                  DA00588
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 13 of 79




                                                                  DA00589
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 14 of 79




                                                                  DA00590
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 15 of 79




                                                                  DA00591
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 16 of 79




                                                                  DA00592
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 17 of 79




                                                                  DA00593
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 18 of 79




                                                                  DA00594
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 19 of 79




                                                                  DA00595
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 20 of 79




                                                                  DA00596
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 21 of 79




                                                                  DA00597
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 22 of 79




                                                                  DA00598
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 23 of 79




                                                                  DA00599
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 24 of 79




                                                                  DA00600
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 25 of 79




                                                                  DA00601
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 26 of 79




                                                                  DA00602
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 27 of 79




                                                                  DA00603
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 28 of 79




                                                                  DA00604
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 29 of 79




                                                                  DA00605
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 30 of 79




                                                                  DA00606
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 31 of 79




                                                                  DA00607
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 32 of 79




                                                                  DA00608
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 33 of 79




                                                                  DA00609
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 34 of 79




                                                                  DA00610
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 35 of 79




                                                                  DA00611
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 36 of 79




                                                                  DA00612
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 37 of 79




                                                                  DA00613
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 38 of 79




                                                                  DA00614
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 39 of 79




                                                                  DA00615
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 40 of 79




                                                                  DA00616
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 41 of 79




                                                                  DA00617
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 42 of 79




                                                                  DA00618
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 43 of 79




                                                                  DA00619
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 44 of 79




                                                                  DA00620
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 45 of 79




                                                                  DA00621
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 46 of 79




                                                                  DA00622
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 47 of 79




                                                                  DA00623
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 48 of 79




                                                                  DA00624
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 49 of 79




                                                                  DA00625
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 50 of 79




                                                                  DA00626
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 51 of 79




                                                                  DA00627
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 52 of 79




                                                                  DA00628
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 53 of 79




                                                                  DA00629
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 54 of 79




                                                                  DA00630
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 55 of 79




                                                                  DA00631
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 56 of 79




                                                                  DA00632
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 57 of 79




                                                                  DA00633
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 58 of 79




                                                                  DA00634
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 59 of 79




                                                                  DA00635
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 60 of 79




                                                                  DA00636
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 61 of 79




                                                                  DA00637
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 62 of 79




                                                                  DA00638
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 63 of 79




                                                                  DA00639
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 64 of 79




                                                                  DA00640
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 65 of 79




                                                                  DA00641
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 66 of 79




                                                                  DA00642
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 67 of 79




                                                                  DA00643
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 68 of 79




                                                                  DA00644
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 69 of 79




                                                                  DA00645
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 70 of 79




                                                                  DA00646
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 71 of 79




                                                                  DA00647
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 72 of 79




                                                                  DA00648
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 73 of 79




                                                                  DA00649
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 74 of 79




                                                                  DA00650
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 75 of 79




                                                                  DA00651
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 76 of 79




                                                                  DA00652
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 77 of 79




                                                                  DA00653
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 78 of 79




                                                                  DA00654
Case 19-11781-LSS   Doc 372-10   Filed 12/05/19   Page 79 of 79




                                                                  DA00655
